Exhibit 10.26
Board Compensation
     All non-employee directors receive a $35,000 annual retainer. Each member,
other than the Chairman, of the Audit Committee receives a $10,000 annual
retainer. Each member, other than the Chairman, of the Compensation and Option
Committee receives a $6,000 annual retainer. Each member, other than the
Chairman, of the Corporate Governance and Nominating Committee receives a $4,000
annual retainer. In addition to the annual Board retainer, the Chairman of the
Board receives a $15,000 annual retainer and the Vice-Chairman of the Board
receives a $7,500 annual retainer. In lieu of the annual Audit Committee
retainer, the Chairman of the Audit Committee receives a $20,000 annual
retainer; in lieu of the annual Compensation and Option Committee retainer, the
Chairman of the Compensation and Option Committee receives a $12,000 annual
retainer; and in lieu of the Corporate Governance and Nominating Committee
retainer, the Chairman of the Corporate Governance and Nominating Committee
receives a $8,000 annual retainer. All retainers are paid on a quarterly basis.
Non-employee directors do not receive any additional compensation for actions by
unanimous written consent of the Board or any of the committees.

 